


2015 Senior Executive Cash Incentive Plan


The following cash incentive plan is established by the Board of Directors of
First Internet Bancorp (the “Company”) effective as of January 1, 2015 for those
senior executives of the Company or its subsidiary, First Internet Bank of
Indiana (the “Bank”), identified on Attachment 1. For purposes of this plan,
employees of the Bank will be deemed to be employees of the Company.


Formula Bonus


For 2015, each identified executive will be eligible to earn a performance-based
bonus (“Formula Bonus”) that will vary with the executive’s compensation tier
and the Company’s achievement-relative to threshold, target, and maximum
levels-of four performance goals for the year: (1) net income, (2) net interest
income, (3) one-year asset growth rate, and (4) the ratio of nonperforming
assets (excluding restructured loans) to all assets. The extent to which the
Company achieves each performance goal, as determined by the Compensation
Committee of the Board of Directors (the “Compensation Committee”), will
determine a portion of the executive’s total bonus, based on that goal’s
weighting factor identified in the following table.
Performance Goals
 
Weighting
Factor
 
Company Performance Levels
 
 
Threshold
(90% of Budget)
 
Target
(100% of Budget)
 
Maximum
(115% of Budget)
Net Income
 
25%
 
$6,460,200
 
$7,178,000
 
$8,254,700
Net Interest Income
 
25%
 
$27,784,800
 
$30,872,000
 
$35,502,800
1-Year Asset Growth
 
30%
 
24%
 
27%
 
31%
Nonperforming Asset Percentage
 
20%
 
1.10%
 
1.00%
 
0.85%



As provided in the following table, the Company’s relative achievement of each
of the four performance goals will determine each executive’s earned bonus
percentage, expressed as a percentage of the executive’s base salary at the
beginning of the year.
Executive
Tier
 
Earned Bonus Percentage (as a Percentage of Salary)
 
I
 
8%
 
30%
 
60%
II
 
5%
 
25%
 
50%
III
 
3%
 
15%
 
23%



For each performance goal, if the Company’s performance falls below the
threshold level, an executive’s earned bonus percentage will be zero; if Company
performance exceeds the maximum level, the executive’s bonus percentage will be
at the maximum stated percentage; and if Company performance falls between two
levels (between threshold and target or between target and maximum) levels, the
executive’s bonus percentage will determined by linear interpolation between the
applicable levels.


The executive’s bonus with respect to each performance goal will equal the
product of the executive’s salary, the executive’s earned bonus percentage for
that goal, and that goal’s weighting factor. The executive’s total bonus for
2015 will be the sum of the bonus amounts for the four performance goals.


Discretionary Bonus-Tier III


In addition to the Formula Bonus above, each Tier III executive may receive, at
the discretion of the CEO, another bonus based on the executive’s individual
performance and the performance of his or her department (“Discretionary
Bonus”). The Discretionary Bonus may be awarded irrespective of any Formula
Bonus earned by the Tier III executive. The maximum amount of the Discretionary
Bonus will be 25% of the Tier III executive’s 2015 base salary. The
Discretionary Bonus awards will be determined by the CEO in his discretion,
taking into account subjective factors like intra-bank referrals, training of
employees, attitude, team spirit and overall contribution to the Bank. The CEO
will advise the Compensation Committee of the Discretionary Bonuses he intends
to award, and the Compensation Committee will be provided a reasonable time
within which it may make whatever comments or suggestions, if any, that it deems
advisable; however, the CEO, in his sole and absolute discretion, will determine
the amounts and authorize the payment of the Discretionary Bonuses.






--------------------------------------------------------------------------------




Terms and Conditions


Neither the Formula Bonuses nor the Discretionary Bonuses will be payable for
2015 unless the following conditions are satisfied: (1) the Company reports
positive net income for 2015 (taking into account the expense of paying all
incentive compensation but not any expense attributable to the cost of raising
capital); (2) the Company declares in 2015, and pays not later than January 31,
2016, cash dividends that equal or exceed the cash dividends declared for the
preceding year; and (3) the executive receives a “meets expectations” rating or
better on his or her 2015 performance review.


All bonuses under this plan will be determined as soon as practicable after
First Internet Bancorp releases earnings for 2015 and will be paid promptly
thereafter.


If the preliminary financial information for 2015 available on December 31, 2015
shows that the three bonus conditions above are likely to be satisfied, the CEO
is authorized to make a partial payment of a Discretionary Bonus to a Tier III
executive with the first pay check in 2015, in an amount not to exceed the
income tax liability of the executive that will be due on any equity awards made
in 2015 that are taxable income in 2015.


If, after the payment of any bonus under this plan, other than the Discretionary
Bonus, the Company restates its financial statements for the year ending
December 31, 2015, then the Compensation Committee will determine the bonus
amounts that should have been paid based on the restated financial statement
(the “Restated Bonus Amount”). If the Restated Bonus Amount is greater than the
bonuses that were paid, then the Bank will pay such difference (the “Make-Up
Amount”) within 30 days after the determination of the Make-Up Amount,
regardless of whether the employee is still employed with the Company at such
time. If the Restated Bonus Amount is less than the bonuses that were paid, then
the employee (or his or her designated beneficiary or estate) will repay such
difference (the “Overpayment Amount”) to the Company within 30 days after the
Bank provides notice of repayment, which will specify the Overpayment Amount.
The obligation to repay the Company the Overpayment Amount will apply regardless
of whether the employee is then currently employed with the Company. The
employees selected to participate in the 2015 Senior Executive Cash Incentive
Plan will, as a condition of such participation, execute an “Employee
Acknowledgment Concerning Participation in 2015 Senior Executive Cash Incentive
Plan” in the form prepared by the Company.


Except in the case of death or termination due to disability, in order to be
eligible to receive any payment under the 2015 Senior Executive Cash Incentive
Plan, the employee must be employed by the Company during all of 2015 and at the
time the Formula Bonuses or Discretionary Bonus are paid. In the event of death
or termination due to disability during 2015 or in 2016 but before the payment
date, a pro-rata portion of the bonus amount will be paid to the employee or his
or her beneficiary designated in writing and filed with the Company. The
pro-rata amount due will be determined by a fraction, the numerator being the
number of days of full time employment by the Company in 2015 and the
denominator being 365. In the absence of a designated beneficiary, the bonus
will be paid to the estate of a deceased employee.


The Compensation Committee, in its sole and absolute discretion, will determine
(a) whether the performance goals have been achieved on which the Formula
Bonuses are determined, (b) the amount of any Formula Bonuses based on the
achievement of those goals, and (c) the date on which any Formula Bonus or
Discretionary Bonus is paid.


The Compensation Committee, in its sole and absolute discretion, has the right
to amend, modify or discontinue the 2015 Senior Executive Cash Incentive Plan at
any time.






--------------------------------------------------------------------------------




Attachment 1


Executive Tier
 
Name 1
 
2015 Base Salary
Tier I
 
David Becker
 
$450,000
Tier II
 
Kenneth Lovik
 
$260,000
Tier II
 
Charles Perfetti
 
$200,000
Tier III
 
Nicole Lorch
 
$175,000
Tier III
 
Edward Roebuck
 
$165,000

1Omits participants who are not executive officers of the Company.




